DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species IX, FIGs. 23-27, and claims 1-8 in the reply filed on 03/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 09/03/2019 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, Applicant should clarify if “one side-surface” in line 2 is the same as “at least one of the side-surfaces” in claim 1. Similar clarification should be made in claims 4 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent No. 8,723,629 B1) in view of Liao et al. (U.S. PG. Pub. No. 2009/0231077 A1).
With respect to claim 1, Liu et al., hereafter referred to as “Liu,” teaches an electronic component (FIG. 2F) which includes a bottom surface (mounting surface), and a plurality of side-surfaces (lateral surfaces), comprising: 

a winding wire 3 which includes a wound portion (coil portion) wound by a rectangular wire into an Edgewise winding form and two non-wound portions 31 and 32 extending from the wound portion up to two distal ends (tips), and of which the core portion is inserted through the wound portion; and 
a magnetic exterior body 4 which covers at least the wound portion and the core portion, wherein 
the two non-wound portions are respectively arranged along the bottom surface, and at least one of the side-surfaces (left lateral surface) (col. 5, lines 49-59, and col. 6, lines 35-50). Liu does not expressly teach 
the portions arranged along the bottom surface of the two non-wound portions are electrodes. 
Liao et al., hereinafter referred to as “Liao,” teaches an electronic component 300 (FIG. 3A), wherein
the portions (portions of electrodes 330 at mounting surface) arranged along the bottom surface (mounting surface) of the two non-wound portions are electrodes (para. [0030]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the non-wound portions at the bottom surface being used as electrodes as taught by Liao to the electronic component of Liu to reduce manufacturing cost (para. [0008]).
 With respect to claim 2, Liu in view of Liao teaches the electronic component according to claim 1, 
wherein the plate-shaped portion and the core portion of the magnetic-body core are formed as separate bodies which are combined together to form the magnetic-body core (Liu, col. 6, lines 35-42). 
With respect to claim 8, Liu in view of Liao teaches the electronic component according to anyone of claim 1, 
the two non-wound portions extending from the wound portion forms an angle of 0, 90, or 180 degrees (Liu, col. 6, lines 3-9).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Liao, as applied to claim 1 above, and further in view of Okamoto (U.S. PG. Pub. No. 2003/0218527 A1) and Oki et al. (U.S. PG. Pub. No. 2013/0113585 A1).
With respect to claim 3, Liu in view of Liao teaches the electronic component according to claim 1. Liu in view of Liao does not expressly teach 
one of the two non-wound portions is arranged along one side-surface of the plate-shaped portion, a bottom surface of the plate-shaped portion, and another side-surface of the plate-shaped portion, and 
a corner cutoff portion is formed at one corner of the plate-shaped portion. 
Okamoto teaches an electronic component (FIGs. 2-4), 
wherein one of the two non-wound portions 7 is arranged along one side-surface 11 of the plate-shaped portion 2, a bottom surface 12 of the plate-shaped portion, and another side-surface 13 of the plate-shaped portion (para. [0045]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the non-portion at the surfaces of the plate-shaped portion as taught by Okamoto to the electronic component of Liu in view of Liao to improve the mechanical stability of the electronic component.
Oki teaches an electronic component (FIG. 2)
a corner cutoff portion W is formed at one corner of the plate-shaped portion 25 (para. [0047]). It would have been obvious before the effective filing date of the claimed invention to a 
With respect to claim 4, Liu in view of Liao teaches the electronic component according to anyone of claim 1. Liu in view of Liao does not expressly teach
a first non-wound portion is arranged along a first side-surface of the plate-shaped portion, a bottom surface of the plate-shaped portion, and a second side-surface of the plate-shaped portion, and 
a second non-wound portion is arranged along a third side-surface of the plate-shaped portion, the bottom surface of the plate-shaped portion, and the second side-surface of the plate-shaped portion. 
Okamoto teaches an electronic component (FIGs. 2-4), 
wherein a first non-wound portion 7 is arranged along a first side-surface 11 of the plate-shaped portion 2, a bottom surface 12 of the plate-shaped portion, and a second side-surface of the plate-shaped portion 13, and 
a second non-wound portion 7 is arranged along a first side surface 11 of the plate-shaped portion, the bottom surface of the plate-shaped portion, and the second side-surface of the plate-shaped portion (para. [0045]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the non-portion at the surfaces of the plate-shaped portion as taught by Okamoto to the electronic component of Liu in view of Liao to improve the mechanical stability of the electronic component.
 Oki teaches an electronic component (FIG. 2)
a corner cutoff portions W is formed at corners of the plate-shaped portion 25 (para. [0047]). If the cutoff portions at corners of the plate-shaped portion of Oki were applied to the electronic component of Okamoto, the combination would produce “a second non-wound portion is arranged along a third side-surface of the plate-shaped portion, the bottom surface of the plate-shaped portion, and the second side-surface of the plate-shaped portion” as claimed. 
With respect to claim 5, Liu in view of Liao, Okamoto, and Oki teaches the electronic component according to claim 4, 
both ends of the two non-wound portions are positioned near the second side-surface of the plate-shaped portion (Okamoto, para. [0045]). 
With respect to claim 6, Liu in view of Liao teaches the electronic component according to anyone of claim 1. Liu in view of Liao does not expressly teach
a first non-wound portion is arranged along a first side-surface of the plate-shaped portion, a bottom surface of the plate-shaped portion, and a second side-surface of the plate-shaped portion, and 
a second non-wound portion is arranged along a third side-surface of the plate-shaped portion, the bottom surface of the plate-shaped portion, and the first side-surface of the plate-shaped portion. 
Okamoto teaches an electronic component (FIGs. 2-4)
wherein a first non-wound portion 7 is arranged along a first side-surface 11 of the plate-shaped portion 2, a bottom surface 12 of the plate-shaped portion, and a second side-surface 13 of the plate-shaped portion (para. [0045]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the non-portion at the surfaces of the plate-shaped portion as taught by Okamoto to the electronic component of Liu in view of Liao to improve the mechanical stability of the electronic component.
Oki teaches an electronic component (FIG. 2) 
a second non-wound portion 4a is arranged along a third side-surface (back left cutoff W) of the plate-shaped portion 25, the bottom surface (mounting portion) of the plate-shaped portion, and the first side-surface (front left cutoff portion) of the plate-shaped portion  (para. [0047]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the corner cutoff portion as taught by Oki to the electronic component of Liu in view of Liao to improve mechanical stability (para. [0014]).
With respect to claim 7, Liu in view of Liao, Okamoto, and Oki teaches the electronic component according to claim 6, 
an end of the first non-wound portion is positioned near the second side-surface of the plate-shaped portion, and 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837